 

EXHIBIT 10.1

 

[gqyujcie1g0c000001.jpg]

 

May 14, 2020

 

Brian Aquilino

PO Box 3838

Manhattan Beach, CA   90266

 

 

Re:Terms of Employment as Chief Operating Officer

 

Dear Brian:

 

A-Mark Precious Metals, Inc. (the “Company”) is pleased to confirm your
promotion, effective March 9, 2020 (the “Effective Date”), to the position of
Chief Operating Officer of the Company. This letter agreement (the “Agreement”)
specifies the terms and conditions of your employment by the Company from the
Effective Date through June 30, 2023, except that Section 4 of the Agreement
will remain in effect thereafter.  

1.Duties.

(a) As Chief Operating Officer, you will be responsible for the alignment of the
Company’s business unit priorities and ensuring operational excellence across
the Company and its business units, and you shall perform such other functions
as may be assigned to you from time to time.  You will report to the Company’s
Chief Executive Officer, working at our El Segundo, California office.  You will
have such other offices at the Company or with Company subsidiaries or
affiliates as shall be assigned from time to time by the Company (with the
concurrence of any affected subsidiary or affiliate), consistent with your
position under this Section 1(a).

(b) During your employment hereunder, you will devote your full business time
and best efforts to the business and affairs of the Company and its
subsidiaries. You understand and acknowledge that your duties will require
business travel from time to time.

(c)Upon your termination of employment hereunder for any reason, you agree to
resign from any positions you may then hold with the Company or any of its
subsidiaries or affiliates, and that you will execute such documents and take
such other action, if any, as may be requested by the Company to give effect to
any such resignation.

2.Compensation.

(a) Commencing at the Effective Date, the Company will pay to you an annual
salary at the rate of $275,000 per year (your “Base Salary”). Payment of the
Base Salary will be in accordance with the Company's standard payroll practices
and subject to all legally required or customary withholdings.  

(b) You will be eligible to receive an annual bonus for the Company’s 2020
fiscal year with a targeted amount equal to 25% of your Base Salary, and an
annual bonus (the “Performance Bonus”) for the Company’s 2021 fiscal year, 2022
fiscal year and 2023 fiscal year with a targeted amount equal to 50% of your
Base Salary for the fiscal year.  The annual bonus for fiscal 2020, if any, will
be determined in the discretion of the Compensation Committee of the Board of
Directors.  Each Performance Bonus, if any, will be based on the extent to which
performance goals established by the Company for each fiscal year have been met.
Those performance goals will be based on your individual performance and the
performance of the Company, including goals that may relate to subsidiaries or
business units of the Company; provided, however, that the final payout of the
Performance Bonus will remain subject to the discretion of the Company.  Each
Performance Bonus, if any, shall be paid within 40 days following the issuance
by the Company of financial statements for the fiscal year in respect of which
such bonus is payable.  You must be employed by the Company on the last day of
the applicable fiscal year to be eligible for the fiscal 2020 annual bonus and
for each Performance Bonus.

(c)You will be paid a bonus of $25,000 in recognition of your promotion to the
position of Chief Operating Officer.  This bonus was paid to you on March 13,
2020.

 

--------------------------------------------------------------------------------

 

(d) On the Effective Date, the Company granted a non-qualified stock option to
you for the purchase of 30,000 shares of A-Mark Common Stock under the Company’s
2014 Stock Award and Incentive Plan.  The stock option has an exercise price of
$9.28 per share and a stated expiration date of March 9, 2030.  The stock option
will vest on June 30, 2023, subject to your continuous employment by the Company
or a subsidiary through that vesting date.  The stock option is subject to such
additional terms and conditions as are more fully set forth in the Stock Option
Agreement attached hereto as Exhibit A, which may include forfeiture and
accelerated termination of the stock option in the event of your termination of
employment and, in some circumstances, accelerated vesting of the stock
option.  

(e)Upon submission by you of vouchers in accordance with the Company's standard
procedures, the Company shall reasonably promptly reimburse you for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by you in connection with the performance of your duties under
this Agreement.

(f)During your employment hereunder:

 

(i)

You will be entitled to participate in any and all medical insurance, group
health, disability insurance and other benefit plans that are made generally
available by the Company to employees of the Company (either directly or through
a wholly-owned subsidiary).

 

(ii)

You will be entitled to receive four weeks paid vacation a year and paid
holidays made available pursuant to the Company's policy to all senior
executives of the Company.  

 

(iii)

You will be entitled to continue to participate in the Company’s insurance
programs made generally available to senior executives.

 

(iv)

The Company may, in its sole discretion, at any time amend or terminate any of
the benefit plans or programs referenced in this Section 2(f), upon written
notice to you.

(g) Compensation paid or payable under this Agreement, including any Performance
Bonus paid or payable under Section 2(b), shall be subject to (i) all legally
required or customary tax and other withholdings, and (ii) recoupment by the
Company in accordance with the terms of any policy relating to recoupment (or
clawback) approved by the Board of Directors and in effect at the time of
payment of such compensation.

3.Termination.  Your employment hereunder is “at will”; the Company may
terminate your employment at any time, with or without cause or notice, and you
may voluntarily terminate your employment with or without notice.

4.Exclusive Employment; Nonsolicitation; Nondisclosure of Proprietary
Information; Surrender of Records; Inventions and Patents; Code of Ethics; Other
Commitments.

(a) No Conflict; No Other Employment.  During the period of your employment with
the Company, you shall not: (i) engage in any activity that conflicts or
interferes with or derogates from the performance of your duties hereunder nor
shall you engage in any other business activity, whether or not such business
activity is pursued for gain or profit and including service as a director of
any other company, except as approved in advance in writing by the Company
(which approval shall not be unreasonably withheld); provided, however, that you
shall be entitled to manage your personal investments and otherwise attend to
personal affairs, including charitable, social and political activities, in a
manner that does not unreasonably interfere with your responsibilities
hereunder, or (ii) engage in any other employment, whether as an employee or
consultant or in any other capacity, and whether or not compensated therefor.  

(b) Non-solicitation.  In consideration of the payment by the Company to you of
amounts that may hereafter be paid to you pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 5 hereof) and other obligations
undertaken by the Company hereunder, you agrees that during your employment with
the Company and for a period of one year following the date of termination of
your employment, without the written consent of the Company you shall not,
directly or indirectly, (i) solicit, encourage or recruit, or attempt to
solicit, encourage or recruit any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to terminate his, her,
or its relationship with the Company or such affiliate; or (ii) solicit,
encourage or recruit, or attempt to solicit, encourage or recruit, any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to become employees, agents, representatives or consultants of any
other person or entity.

(c) Proprietary Information.  You acknowledge that during the course of your
employment with the Company you will necessarily have access to and make use of
proprietary information and confidential records of the Company and its
affiliates.  You covenant that you shall not during your employment by the
Company or its affiliates or at any time thereafter, directly or indirectly, use
for your own purpose or for the benefit of any person or entity other than the
Company, nor otherwise disclose, any proprietary information to any individual
or entity, unless such disclosure has been authorized in writing by the Company
or is otherwise required by law.  You acknowledge and understand that the term
“proprietary information” includes, but is not limited to: (a) the software
products, programs, applications, and processes utilized by the Company or any
of its affiliates; (b) the name and/or address of any customer or vendor of the
Company or any of its affiliates or any information concerning the transactions
or relations of any customer

2

--------------------------------------------------------------------------------

 

or vendor of the Company or any of its affiliates with the Company or such
affiliate or any of its or their partners, principals, directors, officers or
agents; (c) any information concerning any product, technology, or procedure
employed by the Company or any of its affiliates but not generally known to its
or their customers, vendors or competitors, or under development by or being
tested by the Company or any of its affiliates but not at the time offered
generally to customers or vendors; (d) any information relating to the computer
software, computer systems, pricing or marketing methods, sales margins, cost of
goods, cost of material, capital structure, operating results, borrowing
arrangements or business plans of the Company or any of its affiliates; (e) any
information which is generally regarded as confidential or proprietary in any
line of business engaged in by the Company or any of its affiliates; (f) any
business plans, budgets, advertising or marketing plans; (g) any information
contained in any of the written or oral policies and procedures or manuals of
the Company or any of its affiliates; (h) any information belonging to customers
or vendors of the Company or any of its affiliates or any other person or entity
which the Company or any of its affiliates has agreed to hold in confidence; (i)
any inventions, innovations or improvements covered by this Agreement; and G)
all written, graphic and other material relating to any of the foregoing.  You
acknowledge and understand that information that is not novel or copyrighted or
patented may nonetheless be proprietary information.  The term “proprietary
information” shall not include information generally available to and known by
the public or information that is or becomes available to you on a
non­confidential basis from a source other than the Company, any of its
affiliates, or the directors, officers, employees, partners, principals or
agents of the Company or any of its affiliates (other than as a result of a
breach of any obligation of confidentiality).

(d) Confidentiality and Surrender of Records.  You shall not during your
employment by the Company or its affiliates or at any time thereafter
(irrespective of the circumstances under which Your employment by the Company
terminates), except as required by law, directly or indirectly publish, make
known or in any fashion disclose any confidential records to, or permit any
inspection or copying of confidential records by, any individual or entity other
than in the course of such individual's or entity's employment or retention by
the Company.  Upon termination of employment for any reason or upon request by
the Company, you shall deliver promptly to the Company (without retaining any
copies) all property and records of the Company or any of its affiliates,
including, without limitation, all confidential records.  For purposes hereof,
“confidential records” means all correspondence, reports, memoranda, files,
manuals, books, lists, financial, operating or marketing records, magnetic tape,
or electronic or other media or equipment of any kind which may be in your
possession or under your control or accessible to you which contain any
proprietary information.  All property and records of the Company and any of its
affiliates (including, without limitation, all confidential records) shall be
and remain the sole property of the Company or such affiliate during your
employment by the Company and its affiliates and thereafter.

(e) Inventions and Patents.  All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by you, either alone or jointly with others, in the course of
your employment by the Company, belong to the Company.  You will promptly
disclose in writing such inventions, innovations or improvements to the Company
and perform all actions reasonably requested by the Company to establish and
confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.

(f)Enforcement.  You acknowledge and agree that, by virtue of your position,
your services and access to and use of confidential records and proprietary
information, any violation by you of any of the undertakings contained in this
Section 4 would cause the Company and/or its affiliates immediate, substantial
and irreparable injury for which it or they have no adequate remedy at
law.  Accordingly, you acknowledge that the Company may seek an injunction or
other equitable relief by a court of competent jurisdiction restraining any
violation or threatened violation of any undertaking contained in this Section
4, and consent to the entry thereof.  You waive posting by the Company or its
affiliates of any bond otherwise necessary to secure such injunction or other
equitable relief.  Rights and remedies provided for in this Section 4 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.

(g) Employment Policies.  You will be subject to the policies of the Company
including, but not limited to, those contained in the Employee Handbook, the
Company’s Code of Ethics and all other compliance policies and procedures, all
of which may, from time to time, be amended.  Nothing in this Section 4 is
intended to limit, modify or reduce your obligations under the Company's
Employee Handbook or Code of Ethics.  Your obligations under this Section 4 are
in addition to, and not in lieu of, your obligations under the Employee Handbook
or the Code of Ethics.  To the extent there is any inconsistency between this
Section 4 and the Employee Handbook or the Code of Ethics that would permit you
to take any action or engage in any activity pursuant to this Section 4 that you
would be barred from taking or engaging in under the Employee Handbook or the
Code of Ethics, the Employee Handbook or the Code of Ethics (as applicable)
shall control.

3

--------------------------------------------------------------------------------

 

(h) Cooperation With Regard to Litigation.  You agree to cooperate with the
Company, during the Term and thereafter (including following your termination of
employment for any reason), by making yourself reasonably available to testify
on behalf of the Company or any subsidiary or affiliate of the Company, in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, and to assist the Company, or any subsidiary or affiliate of the
Company, in any such action suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any subsidiary or affiliate of the
Company, as reasonably requested.  The Company agrees to reimburse you, on an
after-tax basis each calendar quarter, for all expenses actually incurred in
connection with your provision of testimony or assistance in accordance with the
provisions of Section 4(h) of this Agreement (including reasonable attorneys'
fees) but not later than the last day of the calendar year in which the expense
was incurred (or, in the case of an expense incurred in the final quarter of a
calendar year, the next following February 15).

(i)Non-Disparagement.  You shall not, at any time during your employment by the
Company and its affiliates and thereafter, make statements or representations,
or otherwise communicate, directly or indirectly, in writing, orally or
otherwise, or take any action which may, directly or indirectly, disparage the
Company or any of its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations.  Notwithstanding the
foregoing, nothing in this Agreement shall preclude you from making truthful
statements that are required by applicable law, regulation or legal process.

5.Notices.  Every notice or other communication required or contemplated by this
Agreement must be in writing and sent by one of the following methods: (1)
personal delivery, in which case delivery is deemed to occur the day of
delivery; (2) certified or registered mail, postage prepaid, return receipt
requested, in which case delivery is deemed to occur the day it is officially
recorded by the U.S. Postal Service as delivered to the intended recipient; or
(3) next­ day delivery to a U.S. address by recognized overnight delivery
service such as Federal Express, in which case delivery is deemed to occur one
business day after being sent.  In each case, a notice or other communication
sent to a party must be directed to the address for that party set forth below,
or to another address designated by that party by written notice:

If to the Company, to:

A-Mark Precious Metals, Inc.

2121 Rosecrans, Suite 6300

El Segundo, CA 90245

Attention: General Counsel

If to you, to:

Mr. Brian Aquilino

2121 Rosecrans, Suite 6300

El Segundo, CA 90245

6.Assignability; Binding Effect.  This Agreement is a personal contract calling
for the provision of unique services by you, and your rights and obligations
hereunder may not be sold, transferred, assigned, pledged or hypothecated.  The
rights and obligations of the Company under this Agreement bind and run in favor
of the successors and assigns of the Company.

7.Complete Understanding.  This Agreement (including Exhibits) constitutes the
complete understanding between the parties with respect to the employment of you
by the Company and supersedes all prior agreements and understandings (subject
to Section 1 above), both written and oral, between the parties with respect to
the subject matter of this Agreement.

8.Amendments; Waivers.  This Agreement may not be amended except by means of an
instrument in writing signed on behalf of the Company and you.  No waiver by any
party of any breach under this Agreement will be deemed to extend to any prior
or subsequent breach or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.  Waiver by either party of any breach by
the other party will not operate as a waiver of any other breach, whether
similar to or different from the breach waived.  No delay on the part of the
Company or you in the exercise of any of their respective rights or remedies
will operate as a waiver of that right (subject, however, to all explicit
deadlines set forth in this Agreement).

4

--------------------------------------------------------------------------------

 

9.Severability.  If any provision of this Agreement or its application to any
person or circumstances is determined by any court of competent jurisdiction to
be unenforceable to any extent, that unenforceable provision will be deemed
eliminated to the extent necessary to permit the remaining provisions to be
enforced, and the remainder of this Agreement, or the application of the
unenforceable provision to other persons or circumstances, will not be affected
thereby.  If any provision of this Agreement, or any part thereof, is held to be
unenforceable because of the scope or duration of or the area covered by that
provision, the court making that determination shall reduce the scope, duration
of or area covered by that provision or otherwise amend the provision to the
minimum extent necessary to make that provision enforceable to the fullest
extent permitted by law.

10. Survivability.  The provisions of this Agreement that by their terms call
for performance subsequent to termination of your employment hereunder, or
subsequent to the termination of this Agreement, will survive such
termination.  Without limiting the generality of the foregoing, the provisions
of Section 4 shall survive any termination of this Agreement in accordance with
its terms.

11. Governing Law.  This Agreement is governed by the laws of the State of
California, without giving effect to principles of conflict of laws.

12. Jurisdiction; Service of Process.  Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in the courts of the State of
California, Los Angeles County, or, if it has or can acquire jurisdiction, in
the United States District Court for the Southern District of California, and
each of the parties consents to the jurisdiction of those courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.  Process in any such action or proceeding may
be served by sending or delivering a copy of the process to the party to be
served at the address and in the manner provided for the giving of notices in
Section 5.  Nothing in this Section 12, however, affects the right of any party
to serve legal process in any other manner permitted by law.  Each party hereto
waives trial by jury.

The undersigned hereby execute this Agreement on the date stated in the
introductory clause.

 

A-MARK PRECIOUS METALS, INC.

 

 

By:

/s/ Gregory N. Roberts

Name:

Gregory N. Roberts

Title:

Chief Executive Officer

 

 

Brian Aquilino

 

/s/ Brian Aquilino

 

                                              

 

5

--------------------------------------------------------------------------------

 

Exhibit A

A-Mark Precious Metals, Inc.

Stock Option Agreement

This Stock Option Agreement (the “Agreement”) which includes the attached “Terms
and Conditions of Option Grant” confirms the grant, effective March 9, 2020, by
A-Mark Precious Metals, Inc., a Delaware corporation (“A-Mark"), to Brian
Aquilino ("Grantee"), of a non-qualified stock option (the "Option") to purchase
shares of A-Mark Common Stock, par value $0.01 per share (the "Shares"), as set
forth below.  The Option is granted under Section 6(b) of the A-Mark 2014 Stock
Award and Incentive Plan, as amended, and under Section 2(d) of the Employment
Agreement between Grantee and A-Mark effective March 9, 2020 (the “Employment
Agreement”), in consideration of Grantee’s entry into such Employment Agreement
and his service to A-Mark in an executive capacity.  

The principal terms of the Option granted hereby are as follows (subject to
adjustment in accordance with the Plan and this Agreement):  

Shares purchasable:           30,000 A-Mark Shares  

Exercise Price and Stated Vesting Dates:

 

Option - Number of Underlying Shares

 

Exercise Price Per-Share of the Option

Stated Vesting and Exercisability Dates *

30,000

$9.28

100% on June 30, 2023

 

 

The Option will become vested and exercisable, in whole or in part, on an
accelerated basis upon the occurrence of certain events relating to Termination
of Employment, in accordance with Section 4 hereof, and will become fully vested
and exercisable upon a Change in Control, as defined in Section 8 of the Plan.

Expiration Date:  The Option will expire at 11:59 PM on March 9, 2030 (the
“Stated Expiration Date”); provided, however, that the Option is subject to
termination prior to the Stated Expiration Date upon a Termination of
Employment, in accordance with Section 4 hereof.  The occurrence of a Change in
Control of A-Mark does not by itself affect the expiration or termination of the
Option.  If, at the date on which the Option or any portion thereof are to
expire or terminate, the Fair Market Value of a Share exceeds the Exercise Price
and if the Option or portion thereof that will expire or terminate is otherwise
vested and exercisable, the Option or portion thereof that will expire or
terminate will be automatically exercised by the withholding of Option Shares to
pay the exercise price and applicable withholding taxes.

The Option is subject to the terms and conditions of the Plan and this
Agreement, including the Terms and Conditions of Option Grant attached hereto
and deemed a part hereof.  The number and kind of Shares purchasable, the
Exercise Price, and other terms and conditions are subject to adjustment in
accordance with Section 10(c) of the Plan.  Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.

Grantee acknowledges and agrees that (i) the Option is nontransferable as set
forth in Section 5 hereof and Section 10(b) of the Plan, (ii) the Option is
subject to early termination in the event of Grantee's Termination of Employment
in certain circumstances, as specified in Section 4 hereof, and (iii) the sale
of Shares under this Option and resales of the Shares will be subject to
compliance with applicable Federal and state securities laws, and with A-Mark’s
policies governing trading in Shares by employees.

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, A-Mark has caused this Agreement to be executed by its
officer thereunto duly authorized.

 

 

A-MARK PRECIOUS METALS, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Carol Meltzer

 

Executive Vice President and General Counsel

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS OF OPTION GRANT

The following Terms and Conditions apply to the Option granted to Grantee by
A-Mark Precious Metals, Inc. ("A-Mark"), as specified in the Stock Option
Agreement (of which these Terms and Conditions form a part).  Certain specific
terms and conditions of the Option, including the number of A-Mark Shares
purchasable, vesting terms and conditions, Expiration Date and Exercise Price,
are set forth on the cover page hereto, which is an integral part of this
Agreement.  

1.General.  The Option is granted to Grantee under the A-Mark 2014 Stock Award
and Incentive Plan (the “Plan”), which has previously been delivered to Grantee
and/or is available upon request to the General Counsel of A-Mark.  All of the
applicable terms, conditions and other provisions of the Plan are incorporated
by reference herein.  Capitalized terms used in this Agreement but not defined
herein shall have the same meanings as in the Plan.  If there is any conflict
between the provisions of this document and mandatory provisions of the Plan,
the provisions of the Plan govern.  By accepting the grant of the Option,
Grantee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the
Compensation Committee of the Board of Directors (the "Committee") made from
time to time.  The Option is a non-qualified stock Option (not an incentive
stock option as defined under Section 422 of the Internal Revenue Code of 1986,
as amended).

2.Right to Exercise Option.  Subject to all applicable laws, rules, regulations
and the terms of the Plan and this Agreement, Grantee may exercise the Option at
such time or times and to the extent the Option has become vested and
exercisable, as specified on the cover page hereto, and prior to or on the
applicable Stated Expiration Date of the Option (but not after any termination,
forfeiture or expiration of the Option prior to the Stated Expiration Date).

3.Method of Exercise. To exercise the Option or any part thereof, Grantee must
(a) give written notice to the Chief Financial Officer or General Counsel of
A-Mark, which notice shall specifically refer to this Agreement, identify the
Option, state the number of A-Mark Shares as to which the Option is being
exercised and the Exercise Price relating to the Option or portion thereof being
exercised, and any instructions relating to issuance of the A-Mark Shares, which
notice shall be signed by Grantee, (b) pay in full to A-Mark the applicable
Exercise Price of the Option for the number of A-Mark Shares being purchased in
cash (including by check), payable in United States dollars, or by tender of
A-Mark Shares owned by Grantee having a then Fair Market Value equal to the
exercise price, or by any other payment method then permitted by A-Mark under
the Plan, and (c), unless this requirement is waived by A-Mark, deliver the
investment representation statement in the form attached as Attachment A (the
“Investment Representation Statement”).  Once Grantee gives notice of exercise,
such notice may not be revoked.  When Grantee validly exercises an Option, or
part thereof, A-Mark will transfer A-Mark Shares to Grantee in certificated form
or make such a transfer (or make a non-certificated credit) to Grantee's
brokerage account at a designated securities brokerage firm or otherwise deliver
A-Mark Shares to Grantee.  Grantee shall not have at any time any rights with
respect to A-Mark Shares covered by this Agreement prior to the valid exercise
as specified herein, and no adjustment shall be made for dividends or other
rights for which the record date is prior to such valid exercise except as
provided in the Plan and this Agreement.

4.Termination Provisions.  The following provisions will govern the vesting,
exercisability and expiration of the Option in the event of Grantee's
Termination of Employment at a time that the Option remains outstanding, unless
the Committee determines to provide more favorable terms:

(a)Death or Disability.  In the event of Grantee's Termination of Employment due
to death or Disability (as defined below), a pro-rata portion (determined in
accordance with Section 4(f) below) of the Option (if not previously vested)
will become vested, with the remaining unvested portion of the Option forfeited,
and the vested portion of the Option will be and remain exercisable until the
earlier of two years after such Termination of Employment or the Stated
Expiration Date, at which time the Option will terminate.

(b)Termination by A-Mark Without Cause.  In the event of Grantee's Termination
of Employment by A-Mark without Cause (as defined below), the Option (if not
previously vested) will become vested in full, and the vested Option will be and
remain exercisable until the earlier of three years after such Termination of
Employment or the Stated Expiration Date, at which time the Option will
terminate.  

(c)Termination by A-Mark for Cause.  In the event of Employee's Termination of
Employment by A-Mark for Cause (as defined below), the Option immediately will
terminate.

(d)Termination by the Employee Voluntarily.  In the event of Employee's
voluntary Termination of Employment, the Option, to the extent vested at the
date of Termination, will remain exercisable until the earlier of three months
after Termination of Employment or the Stated Expiration Date, at which time the
Option will terminate, and with any unvested portion of the Option forfeited at
the date of Termination.

8

--------------------------------------------------------------------------------

 

(e)Certain Definitions.  The following definitions apply for purposes of this
Agreement:

(i)"Cause" means the occurrence of any of the following:

(1)Grantee’s neglect or failure or refusal to perform his duties under his
Employment Agreement (other than as a result of total or partial incapacity or
disability due to physical or mental illness);

(2)Any intentional act by or omission of Grantee that materially injures the
reputation or business of the Company or any of its affiliates, or his own
reputation;

(3)Grantee’s conviction (including conviction on a nolo contendere plea) of a
felony or any crime involving, in the good faith judgment of the Company, fraud,
dishonesty or moral turpitude;

(4)The breach of an obligation under Section 4 of the Employment Agreement or
any other material breach of the Employment Agreement or this Agreement; or

(5)Any material violation of the Company's Code of Ethics, as may be amended
from time to time (the “Code of Ethics”).

(ii)"Disability" means the occurrence of (l) Grantee becoming entitled to
receive disability benefits under the Company's long-term disability plan or (2)
Grantee becoming unable to perform the duties and responsibilities contemplated
under this Agreement for a period of more than 180 consecutive days due to
physical or mental incapacity or impairment.

(iii)"Termination of Employment” means the earliest time at which Grantee is
employed by neither A-Mark nor a subsidiary of A-Mark and is not serving as a
Director of A-Mark.

(f)Determination of Pro-Rata Portion.  For purposes of Section 4(a), the
pro-rata portion of an Option that is to become vested will be the number of
Option Shares that would become vested if employment continued through the next
scheduled Vesting Date multiplied by a fraction the numerator of which is the
number of days from the grant date through the date of Termination of Employment
and the denominator of which is the total number of days from the grant date to
such scheduled Vesting Date.

5.Nontransferability.  Grantee may not transfer the Option or any rights
hereunder to any third party other than by will or the laws of descent and
distribution and, during Grantee's lifetime, only Grantee or his or her duly
appointed guardian or legal representative may exercise the Option, except for
transfers to a Beneficiary in the event of death or as otherwise permitted and
subject to the conditions under Section 10(b) of the Plan.

6.Grantee Representations and Warranties Upon Exercise and Related Terms; Filing
of Registration Statement.  In connection with Grantee’s exercise of the Option
or any portion thereof, as a condition to such exercise, A-Mark may require
Grantee to make any representation or warranty to A-Mark as may be required
under any applicable law or regulation. If A-Mark has filed with the Securities
and Exchange Commission a Form S-8 registration statement that is effective at
the time of an exercise of the Option, A-Mark will waive the requirement that
Grantee execute and deliver the Investment Representation Statement (Exhibit A
hereto).

7.Miscellaneous.

(a)Binding Agreement; Written Amendments.  This Agreement shall be binding upon
the parties and any successors, heirs, executors or administrators of the
parties.  This Agreement constitutes the entire agreement between the parties
with respect to the Option, and supersedes any prior agreements or documents
with respect to the Option.  No amendment or alteration of this Agreement that
may impose any additional obligation upon A-Mark shall be valid unless expressed
in a written instrument duly executed in the name of A-Mark, and no amendment,
alteration, suspension or termination of this Agreement that materially impairs
the rights of Grantee with respect to the Option shall be valid unless expressed
in a written instrument executed by Grantee.

(b)No Promise of Employment.  The Option and the granting thereof shall not
constitute or be evidence of an agreement or understanding, express or implied,
that Grantee has a right to continue as an officer or employee of A-Mark or any
subsidiary for any period of time, or at any particular rate of compensation.

(c)Governing Law.  The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and applicable federal law.

(d)Tax Withholding.  Grantee must make arrangements satisfactory to A-Mark to
pay or provide for payment of withholding taxes due upon exercise of the Option.

9

--------------------------------------------------------------------------------

 

(e)Notices.  Any notice to be given A-Mark under this Agreement shall be
addressed to A-Mark at its principal executive offices, in care of the General
Counsel, and any notice to Grantee shall be addressed to Grantee at Grantee’s
address as then appearing in the records of A-Mark.

(f)Stockholder Rights.  Grantee shall not have any rights with respect to A-Mark
Shares (including voting rights) purchasable upon exercise of any Option prior
to the valid exercise of the Option and payment in full of the Exercise Price.  

 

 

10

--------------------------------------------------------------------------------

 

Attachment A

INVESTMENT REPRESENTATION STATEMENT

 

GRANTEE:

 

                                                                

COMPANY:

 

A-MARK PRECIOUS METALS, INC. (“A-Mark”)

Option Shares:

 

              Shares of A-Mark Common Stock

EXERCISE DATE:

 

                   , 20        

 

The sale of Shares of Common Stock of A-Mark (the “Shares”) to the undersigned
(“Grantee”) has not been qualified or registered under the securities laws of
any state, nor registered under the federal Securities Act of 1933, as amended
(the “Securities Act”), in reliance upon exemptions from the registration
provisions of such laws.  In addition, no attempt has been made to qualify the
offering and sale of Shares under any state’s “blue sky” laws, also in reliance
upon an exemption from the requirement that a permit for issuance of securities
be procured.

In connection with the purchase of the above-listed Shares, the undersigned
Grantee represents and warrants to, and agrees with, A-Mark as follows:

(1)Pre-existing Relationship or Experience.  Because Grantee has a preexisting
personal or business relationship with A-Mark and/or one or more of its officers
or controlling persons, and/or by reason of Grantee’s business or financial
experience (including, without limitation, experience in making investments
similar to your investment in A-Mark), it is capable of evaluating the risks and
merits of an investment in A-Mark and of protecting its own interests in
connection with this investment, and it has been afforded ample opportunity to
ask any questions of A-Mark, and has been satisfied with the responses to any
such questions.

(2)High Risk Investment.  Grantee understands that there is a very high degree
of risk in this investment.  An investment in A-Mark should not be made by any
purchaser who cannot afford the loss of your entire investment.  Only if Grantee
is an investor who can tolerate such risk should Grantee purchase the Shares.  

(3)No Advertising.  Grantee has not seen, received, been presented with, or been
solicited by any leaflet, public promotional meeting, article or any other form
of advertising or general solicitation with respect to the sale of the Shares.

(4)Information Reviewed.  Prior to the date on which Grantee invested in A-Mark,
Grantee received and reviewed all information Grantee considered necessary or
appropriate for deciding whether to exercise the Option and purchase the
Shares.  Prior to making your investment in A-Mark, Grantee had an opportunity
to ask questions and receive answers from A-Mark regarding the terms and
conditions of purchase of the Shares and the business, financial affairs, and
other aspects of A-Mark.  Prior to the date on which Grantee exercised the
Option and invested in A-Mark, Grantee had the opportunity to obtain all
information (to the extent A-Mark possessed such information) which it deemed
necessary to evaluate Grantee’s investment and to verify the accuracy of
information otherwise provided to it.

(5)Investment Intent.  Grantee is acquiring the Shares for investment purposes
for Grantee’s own account and not with a view to or for sale in connection with
any distribution of all or any part of the Shares.  No other Person will have
any direct or indirect beneficial interest in or right to the Shares.

(6)Restricted Securities.  Grantee acknowledges and understands that the Shares
constitute “restricted securities” under the Securities Act and have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Grantee’s investment intent as expressed herein.  In this connection,
Grantee understands that, in the view of the Securities and Exchange Commission,
the statutory basis for such exemption may be unavailable if Grantee’s
representation was predicated solely upon a present intention to hold these
Shares for the minimum capital gains period specified under tax statutes, for a
deferred sale, for or until an increase or decrease in the market price of the
Shares, or for a period of one (1) year or any other fixed period in the
future.  Grantee further understands that the Shares must be held indefinitely
unless the offer and sale of the Shares are subsequently registered under the
Securities Act or an exemption from such registration is available.  Grantee is
familiar with the provisions of Rule 144 promulgated under the Securities Act
which, in substance, provides only limited means for the resale of “restricted
securities” acquired, directly or indirectly from the issuer thereof, in a
non-public offering, subject to the satisfaction of certain conditions.  If
A-Mark remains subject to the reporting requirements of Section 13 or 15(d) of
the Securities Exchange Act of 1934, the Shares may be resold, subject to the
satisfaction of the applicable conditions specified by Rule 144, including
(1) the availability of certain current public information about A-Mark, (2) the
resale to occur more than a specified period after the purchase and full payment
(within the meaning of Rule 144) for the Shares, (3) the

11

--------------------------------------------------------------------------------

 

amount of Shares being sold during any three-month period not exceeding
specified limitations, (4) the resale being made in an unsolicited “broker’s
transaction”, transactions directly with a “market maker” or “riskless principal
transactions” (as those terms are defined under the Securities Exchange Act of
1934) and (5) the timely filing of a Form 144, if applicable.

Grantee further understands that, in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption shall be
required (subject to very limited exceptions for private resales); and that,
notwithstanding the fact that Rules 144 are not exclusive, the Staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rules 144 shall have a substantial
burden of proof in establishing that an exemption from registration is available
for such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.  Grantee understands
that no assurances can be given that any such other registration exemption shall
be available in such event.

 

 

Grantee

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

12